Title: To James Madison from Isaac Clason, 15 February 1806 (Abstract)
From: Clason, Isaac
To: Madison, James


                    § From Isaac Clason. 15 February 1806, New York. “Inclosed you will receive herewith an exact Copy of Protest and Condemnation of my Ship Hare, and her Cargo, at Gibralter, by the British Court of Vice Admiralty at that place, by which you will see the Aggressions, which are daily committed on our Innocant American Commerce, and not only in the High Courts of Admiralty in England, but it plainly appears throughout the Globe wherever they can lay their hands on American property.
                    “My Ship which I allude to sailed from this Port about the 22nd day of April last with a Cargo of flour, with some Staves, bound to Cadiz and a Market, and at the time of her Sailing we had no information of that ports being Blockaded, and when the Ship arrived, there was no English Ships of War on the Coast, neither did the Commander see or hear of any on his Passage, and after his Arrival he Sold his outward Cargo for Salt, and Sherry Wine, which appears not only from his Protest but by every Document produced, of course presuming that he had an undoubted right to depart, he sailed bound to the port of New York, soon after being Seized by a British Frigate and towed into the Port of Gibralter, and notwithstanding he proved on his Trial by a Certificate from our American Consul that he had no information of the Port being under a state of Blockade yet at the same time he was refused Counsel to plead his Cause, by the Judge of the Court. Thus Sir I have given a simple Statement of facts which you will find corroborated as far as the documents Inclosed goes to shew the remainder can be supported by the Captains testimony when ever called for, and the Consular Certificate. I have thought it my duty to inform our own Government of so base a piece of piracy, which has been committed by a Nation with whom we was in Amity with, for even admiting the Port had been

Blockaded after the Arrival of the Ship and the purchase of her Cargo, agreeable to their Own decissions she had a right to depart.”
                    Adds in a postscript: “I had forgot to mention I had some Salted provissions onboard which will appear from the Protest.”
                